CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A of our report dated March 1, 2013 relating to the financial statements and financial highlights which appears in the December 31, 2012 Annual Report to the Board of Trustees and the Shareholders of The Merger Fund, which is also incorporated by reference into the Registration Statement. We also consent to the references to us under the headings "Financial Highlights", "Independent Registered Public Accounting Firm", and “Experts” in such Registration Statement. April 25, 2013 Milwaukee, Wisconsin
